Citation Nr: 0701558	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to additional compensation for dependent 
children, B. and Y. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2004 by 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

The Board notes that, in his July 2004 substantive appeal (VA 
Form 9), the veteran requested that he be scheduled for a 
Board hearing before a Veterans Law Judge at the RO in St. 
Louis.  Thereafter, in September 2004, he withdrew his 
request for a Board hearing.  See 38 C.F.R. § 20.704 (e) 
(2006).


FINDINGS OF FACT

1.  The veteran was advised on October 18, 2002, of the award 
of a 60 percent evaluation for his service-connected back 
disability, effective October 12, 1995, and the need to 
submit dependent status information within a year from such 
notification.

2.  On January 22, 2004, VA received the veteran's VA Form 
21-686c declaring B. and Y. as his dependents; at that time 
neither could be considered as his dependents.


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for 
dependent children, B. and Y., have not been met.  38 
U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.400, 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  As will be 
shown below, resolution of the veteran's appeal is dependent 
on interpretation of the regulations.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  Moreover, because the claim is 
being denied as a matter of law, no further development under 
the VCAA is warranted.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where the operation of law is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).

II.  Analysis

The veteran contends that he was awarded a 60 percent 
evaluation for his service-connected back disability, 
effective October 12, 1995, and, as his children, B. and Y., 
would have been eligible for dependent status at such time, 
both children should be added as dependents to his disability 
award.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).  

In the instant case, a rating decision was issued on October 
18, 2002, that granted a 60 percent evaluation for service-
connected degenerative changes and disc disease of the lumbar 
spine with low back pain, effective October 12, 1995.  In 
connection with the issuance of such decision, the veteran 
was advised that, before VA could pay additional benefits for 
his dependents, he had to complete VA Form 21-686c, 
"Declaration of Status of Dependents."  He was further 
informed that VA may be able to pay him from the date his 
claim was received, if VA received the information or 
evidence within one year from the date of the letter; 
however, if such was not received within one year from the 
date of the letter, VA could only pay him from the date the 
evidence was received.  Thereafter, on October 23, 2002, VA 
received the veteran's VA Form 21-686c on which he reported 
his spouse and minor child, A. (born in 1991), as his 
dependents.  As such, on October 28, 2002, VA advised the 
veteran that his disability compensation award had been 
amended in order to include additional benefits for his 
spouse and child.  

On January 22, 2004, VA received a second VA form 21-686c 
from the veteran on which he reported his children, B. (born 
in 1978) and Y. (born in 1976), as additional dependents.  He 
indicated that "[t]he reason that we did not put them [B. 
and Y.] on at the time of the official letter that we were 
unaware that we could, due to the date and time of the 
letter, we were just informed this year that we could.  I 
received my 100% in 1995 and did not know we could add [sic.] 
our children."  

In February 2004, the veteran was notified by letter that B. 
and Y. could not be added to his disability award as VA did 
not receive his claim to add them as dependents until January 
22, 2004, more than one year since the October 18, 2002, 
letter.  Thereafter, the veteran appealed such decision.

The Board finds that, under the provisions of 38 C.F.R. 
§ 3.401(b), as the veteran provided the information regarding 
the dependency of B. and Y. more than one year after he was 
advised of his award on October 18, 2002, they cannot be 
added as dependents prior to January 22, 2004, the date VA 
received VA Form 21-686c.  However, at the time such form was 
received, both B. and Y. exceeded the age of 23 and could no 
longer be considered the veteran's dependents.  Therefore, 
the criteria for entitlement to additional compensation for 
dependent children, B. and Y., have not been met.  38 
U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.400, 
3.401 (2006). 

In reaching this decision, the Board has considered the 
veteran's assertions to the effect that, despite receiving 
explicit information, he did not submit the requested 
dependency evidence regarding B. and Y. because he was 
unaware, prior to January 2004, that he was entitled to such 
benefits.  However, the Board notes that ignorance cannot be 
used as an excuse.  In Morris v. Derwinski, 1 Vet. App. 261 
(1991), the Court held that a veteran's abandonment of his 
claim based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.

The Court in Morris noted that the United States Supreme 
Court has held that individuals dealing with the Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
the October 2002 notification from the RO, the veteran was 
plainly on notice of the necessity of submitting dependency 
information within one year.

Accordingly, for reasons and bases expressed above, the Board 
concludes that there is no legal basis to award additional 
compensation for dependent children, B. and Y.  Thus, the 
veteran's claim must be denied.  See Sabonis, supra.


ORDER

Entitlement to additional compensation for dependent 
children, B. and Y., is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


